Filed 9/18/13 P. v. Lambey CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B245504

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA161388)
         v.

JEAN LAMBEY,

         Defendant and Appellant.


THE COURT:*

         Jean Lambey (defendant) appeals following the denial of her motion to vacate her
1998 guilty plea to one count of assault with a deadly weapon in violation of Penal Code
section 245, subdivision (a)(1).1 The trial court granted defendant’s request for a
certificate of probable cause.
         We appointed counsel to represent defendant on this appeal. After examination of
the record, counsel filed an “Opening Brief” containing an acknowledgment that she had
been unable to find any arguable issues. On May 1, 2013, we advised defendant that she
had 30 days within which to personally submit any contentions or issues that she wished
us to consider. No response has been received to date.


*
         BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
1        All further references to statutes are to the Penal Code unless stated otherwise.
       The record shows that, on July 23, 2012, defendant filed a motion to vacate her
1998 guilty plea based on ineffective assistance of counsel. In the motion, defendant
stated that she did not recall her attorney at the taking of the plea asking her if she was a
United States citizen or advising her that the guilty plea would permanently and
negatively affect her immigration status and future applications. Her attorney did not
advise her to consult an attorney with specialized knowledge of United States
immigration laws.
       The record contains a minute order dated March 24, 1998, stating that defendant
pleaded guilty to the charge of assault with a deadly weapon. There is no reporter’s
transcript of the plea hearing. The minute order shows that defendant was advised, “If
you are not a citizen, you are hereby advised that a conviction of the offense for which
you have been charged may have the consequences of deportation, exclusion from
admission to the United States, or denial of naturalization pursuant to the laws of the
United States.” Imposition of sentence was suspended and defendant was placed on three
years of formal probation.
       On November 19, 2001, the trial court terminated defendant’s probation. The
minute order from that proceeding states that the trial court granted defendant’s motions
pursuant to sections 1203.4 or 1203.4a and 17. Although there is no reporter’s transcript,
it appears the court reduced defendant’s offense to a misdemeanor, allowed her to
withdraw her plea of guilty, and dismissed the information under section 1203.4. In her
motion to vacate, defendant noted that a section 1203.4 motion is of no consequence for
immigration purposes, citing People v. Totari (2002) 28 Cal.4th 876, 879-880 (defendant
deported despite the expungement of his record under sections 1203.3 and 1203.4).
Defendant notes that immigration authorities are free to ignore state rehabilitative
reductions and expungements for immigration purposes, citing Murillo-Espinoza v. I.N.S.
(9th Cir. 2001) 261 F.3d 771, 774 (court adopts conclusion of Board of Immigration
Appeals that Congress intended to establish a uniform federal rule precluding recognition
of subsequent state rehabilitative expungements of convictions).


                                              2
       In denying defendant’s motion to vacate her 1998 plea, the court below observed
that the minute order clearly reflects that defendant was advised of her immigration
consequences by either the district attorney or the court in the taking of the plea. The
court also noted that under section 1203.4, defendant’s plea had already been withdrawn
and the case dismissed, and “technically, there is no case.” Defense counsel requested
that, if the court was inclined to deny the motion to vacate, it do so without prejudice so
that he might further research the issue and resubmit the motion if the research proved
fruitful. The trial court denied the motion without prejudice.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
       The order denying the motion to vacate is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3